Exhibit 10(b)

 

Amended and Restated Long-Term Incentive Compensation Plan

 

 

Long-Term Incentive Compensation Plan

(as amended and restated April 23, 2019)

 

1.   Purpose. The purpose of Wells Fargo & Company’s Long-Term Incentive
Compensation Plan (the “Plan”) is to motivate key employees and directors to
produce a superior return to the stockholders of Wells Fargo & Company by
offering them an opportunity to participate in stockholder gains, by
facilitating stock ownership and by rewarding them for achieving a high level of
corporate financial performance. The Plan also contains within it a
Performance-Based Compensation Policy with the purpose of establishing one or
more performance goals for payment of incentive compensation to certain
executive officers. The Plan is also intended to facilitate recruiting and
retaining both talented executives for key positions and directors with
outstanding abilities and skills by providing an attractive capital accumulation
opportunity. The Plan was originally adopted on September 25, 1984, last amended
and restated effective April 23, 2013 and subsequently amended effective
January 1, 2016. This amendment and restatement of the Plan has been approved by
the Board (as defined below) subject to the approval of stockholders at the
annual meeting of stockholders scheduled for April 23, 2019.

 

2.   Definitions.

 

  2.1   The following terms, whenever used in this Plan, shall have the meanings
set forth below:

 

  (a)   “Affiliate” means any corporation or limited liability company, a
majority of the voting stock or membership interests of which is directly or
indirectly owned by the Company, and any partnership or joint venture designated
by the Committee in which any such corporation or limited liability company is a
partner or joint venturer.

 

  (b)   “Award” means a grant made under this Plan in the form of Performance
Shares, Restricted Stock, Restricted Share Rights, Options, Performance Units,
Stock Appreciation Rights, Stock Awards or Performance-Based Compensation Policy
Cash Awards.

 

  (c)   “Award Agreement” means a written agreement or other communication
evidencing the terms and conditions of an Award in the form of either an
agreement to be executed by both the Participant and the Company (or an
authorized representative of the Company) or a certificate, notice, term sheet
or similar communication.

 

  (d)   “Beneficiary” means the person or persons determined in accordance with
Section 13.

 

  (e)   “Board” means the Board of Directors of the Company.

 

  (f)   “Business Unit Net Earnings” means the net earnings of the business unit
of the Company managed by a Participant, as determined in accordance with
generally accepted accounting principles, adjusted in accordance with the
Company’s management accounting practices and conventions in effect at the
beginning of the relevant Performance Period, and as further adjusted in the
same manner provided below for Net Income.

 

  (g)   “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rulings and regulations issued thereunder.

 

  (h)   “Committee,” unless otherwise specified or another committee consisting
of two or more members is selected by the Board, means with respect to the
Awards to Employees, the Human Resources Committee of the Board and with respect
to the Awards to Directors, the Governance and Nominating Committee of the
Board.

 


 



--------------------------------------------------------------------------------

  (i)   “Company” means Wells Fargo & Company, a Delaware corporation.
“Director” means an individual who both is a director of the Company and is not
an employee of the Company or an Affiliate.

 

  (j)   “Director” means an individual who both is a director of the Company and
is not an employee of the Company or an Affiliate.

 

  (k)   “Earnings Per Share” means the Company’s diluted earnings per share as
reported in the Company’s consolidated financial statements for the applicable
Performance Period, adjusted in the same manner as provided below for Net
Income.

 

  (l)   “Employee” means (i) an individual who is a common law employee
(including an officer or director who is also an employee) of the Company or an
Affiliate, and (ii) an individual (a) who is no longer employed by the Company
or an Affiliate due to Retirement or otherwise, (b) who is eligible to receive a
cash bonus or other cash compensation earned while in the employment of the
Company or an Affiliate, and (c) whose cash bonus or other cash compensation the
Committee, in its discretion, determines that all or a portion thereof be paid
in the form of an Award under the Plan.

 

  (m)   “Fair Market Value” as of any date means, unless a different calculation
measure is specified by the Committee, that day’s closing sales price of a Share
on the New York Stock Exchange.

 

  (n)   “Incentive Stock Option” means any Option designated as such and which
is intended to meet the requirements of Section 422 of the Code.

 

  (o)   “Net Income” shall mean the Company’s net income for the applicable
Performance Period as reported in the Company’s consolidated financial
statements, adjusted to eliminate the effect of (i) losses resulting from
discontinued operations, (ii) extraordinary gains or losses, (iii) the
cumulative effect of changes in generally accepted accounting principles, and
(iv) any other unusual or infrequently occurring gain or loss which is
separately identified and quantified.

 

  (p)   “Non-Qualified Stock Option” means an Option other than an Incentive
Stock Option.

 

  (q)   “Option” means a right to purchase Shares, and includes an Incentive
Stock Option or a Non-Qualified Stock Option.

 

  (r)   “Participant” means a person described in Section 5 designated by the
Committee to receive an Award under the Plan.

 

  (s)   “Performance-Based Compensation Policy” means the policy contained in
Section 16.

 

  (t)   “Performance-Based Compensation Policy Award” means an Award pursuant to
Section 16.

 

  (u)   “Performance-Based Compensation Policy Cash Award” means a
Performance-Based Compensation Policy Award granted to a Participant pursuant to
Section 16 which is denominated and payable in cash.

 

  (v)   “Performance Period” means the performance period specified by the
Committee for the relevant Award. Unless otherwise designated by the Committee,
the Performance Period for any Performance-Based Compensation Policy Award shall
be the calendar year, commencing January 1 and ending December 31.

 

  (w)   “Performance Shares” means an Award granted under Section 6 which
entitles a Participant to receive Shares, their cash equivalent, or a
combination thereof, based on the achievement of one or more specified
performance criteria during one or more Performance Periods.

 

  (x)   “Performance Units” means an Award granted under Section 6 which
entitles a Participant to receive cash, Shares, or a combination thereof, based
on the achievement of one or more specified performance criteria during one or
more Performance Periods.

 

  (y)   “Plan” means this Long-Term Incentive Compensation Plan, as amended from
time to time.

 

  (z)   “Qualifying Performance Criteria” has the meaning set forth in
Section 15.2.

 

  (aa)   “Restricted Share Right” means an Award granted under Section 9 of the
right to receive a Share subject to vesting and such other restrictions imposed
pursuant to said Section, together with dividend equivalents with respect to
such right to receive a Share if and as so determined by the Committee.



--------------------------------------------------------------------------------

  (bb)   “Restricted Stock” means a Share granted under Section 7 that is
subject to restrictions imposed pursuant to said Section.

 

  (cc)   “Retirement” means, unless otherwise determined by the Committee at the
time the Committee approves the Award, termination of employment after reaching
the earliest of (i) age 55 with 10 completed years of service, or (ii) 80 points
(with one point credited for each completed age year and one point credited for
each completed year of service), or (iii) age 65. For purposes of this
definition, a Participant is credited with one year of service after completion
of each full 12-month period of employment with the Company or an Affiliate as
determined by the Company or Affiliate.

 

  (dd)   “Return on Realized Common Equity” means the Net Income of the Company
on an annualized basis less dividends accrued on outstanding preferred stock,
divided by the Company’s average total common equity excluding average
accumulated comprehensive income as reported in the Company’s consolidated
financial statements for the relevant Performance Period.

 

  (ee)   “Share” means a share of the common stock, $1-2/3 par value per share,
of the Company.

 

  (ff)   “Shorter Vesting Awards” has the meaning set forth in Section 7.2.

 

  (gg)   “Specified Employee” means a Participant who is a “specified employee”
within the meaning of Treas. Reg. §1.409A-1(i), as determined in a uniform
manner by the Company or its duly authorized representative for purposes of this
Plan and all other nonqualified deferred compensation plans maintained by the
Company and its Affiliates.

 

  (hh)   “Stock Appreciation Right” means a right awarded to a Participant
pursuant to Section 11 that entitles the Participant to receive, in cash, Shares
or a combination thereof, as determined by the Committee, an amount equal to or
otherwise based on the excess of (a) the Fair Market Value of a Share at the
time of exercise over (b) the exercise price of the right, as established by the
Committee on the date the Award is granted.

 

  (ii)   “Stock Award” means an Award of Shares granted to a Participant
pursuant to Section 8.

 

  (jj)   “Substitute Award” means an Award granted in connection with a
transaction in substitution, exchange, conversion, adjustment, assumption or
replacement of awards previously granted by an entity acquired by the Company or
an Affiliate or with which the Company or an Affiliate merges or otherwise
combines.

 

  (kk)   “Term” means the period during which an Option or Stock Appreciation
Right may be exercised or the period during which the restrictions placed on a
Restricted Share Right or Restricted Stock are in effect.

 

  2.2   Gender and Number. Except when otherwise indicated by context, reference
to the masculine gender shall include, when used, the feminine gender and any
term used in the singular shall also include the plural.

 

3.   Administration.

 

  3.1   Administration of the Plan. The Plan shall be administered by the
Committee. Any power of the Committee may also be exercised by the Board, except
to the extent that the grant or exercise of such authority would cause an Award
intended to qualify for treatment as “performance-based compensation” under
Section 162(m) of the Code not to qualify for treatment as “performance-based
compensation” under Section 162(m) of the Code. To the extent that any permitted
action taken by the Board conflicts with action taken by the Committee, the
Board action shall control. The Committee may delegate any or all aspects of the
day-to-day administration of the Plan to one or more officers or employees of
the Company or any Affiliate, and/or to one or more agents.

 

  3.2  

Powers of the Committee. Subject to the express provisions of this Plan,
including, without limitation, Section 27, the Committee shall be authorized and
empowered to take all actions that it determines to be necessary or appropriate
in connection with the administration of this Plan, including, without
limitation: (i) to prescribe, amend and rescind rules and regulations relating
to this Plan and to define terms not otherwise defined herein; (ii) to determine
which persons are eligible to be granted Awards under Section 5, to which of
such persons, if any, Awards shall be granted hereunder and the timing of any
such Awards; (iii) to grant Awards to Participants and determine the terms and
conditions of Awards, including the number of Shares



--------------------------------------------------------------------------------

  subject to Awards, the exercise or purchase price of such Shares, and the
circumstances under which Awards become exercisable or vested or are forfeited
or expire, which terms may but need not be conditioned upon the passage of time,
continued employment, the satisfaction of performance criteria, the occurrence
of certain events, or other factors; (iv) to establish and certify the extent of
satisfaction of any performance criteria or other conditions applicable to the
grant, issuance, exercisability, vesting and/or ability to retain any Award;
(v) to prescribe and amend the terms of Award Agreements or other communications
evidencing Awards made under this Plan (which need not be identical) and the
terms of or form of any document or notice required to be delivered to the
Company by Participants under this Plan; (vi) to determine whether, and the
extent to which, adjustments are required pursuant to Section 25; (vii) to
interpret and construe this Plan, any rules and regulations under this Plan, and
the terms and conditions of any Award granted hereunder, and to make exceptions
to any such provisions in good faith and for the benefit of the Company; and
(viii) to make all other determinations deemed necessary or advisable for the
administration of this Plan.

 

  3.3   Determinations by the Committee. All decisions, determinations and
interpretations by the Committee regarding the Plan, any rules and regulations
under the Plan, and the terms and conditions of or operation of any Award
granted hereunder, shall be final and binding on all Participants,
Beneficiaries, heirs, assigns or other persons holding or claiming rights under
the Plan or any Award. The Committee shall consider such factors as it deems
relevant, in its sole and absolute discretion, to making such decisions,
determinations and interpretations including, without limitation, the
recommendations or advice of any officer or other employee of the Company and
such attorneys, consultants and accountants as it may select.

 

4.   Shares Available Under the Plan; Limitation on Awards.

 

  4.1   Aggregate Limits. Subject to adjustment as provided in Section 25, the
aggregate number of Shares issuable pursuant to all Awards under this Plan on or
after January 1, 2019 shall not exceed 352,307,259 Shares; provided that each
Share issued pursuant to Awards of Performance Shares, Restricted Stock,
Restricted Share Rights, Performance Units or Stock Awards shall be counted
against this limit as two (2) Shares. The Shares issued pursuant to Awards
granted under this Plan may consist, in whole or in part, of authorized but
unissued Shares or treasury Shares not reserved for any other purpose. For
purposes of this Section 4.1, the aggregate number of Shares available for
Awards under this Plan at any time shall not be reduced with respect to Shares
(the number determined consistent with the applicable Share counting provisions
of this Section 4.1) attributable to Awards that have been canceled, expired,
forfeited or settled in cash. Substitute Awards may be granted under this Plan
and such Substitute Awards shall not reduce the aggregate number of Shares
available for Awards under this Plan.

 

  4.2   Tax Code Limits. No Participant may be awarded in any calendar year
(i) Options or Stock Appreciation Rights covering an aggregate of more than
14,000,000 Shares or (ii) Awards other than Options or Stock Appreciation Rights
covering an aggregate of more than 4,000,000 Shares, which limits shall be
calculated and adjusted pursuant to Section 25 only to the extent that such
calculation or adjustment will not affect the status of any Award theretofore
issued or that may thereafter be issued as “performance-based compensation”
under Section 162(m) of the Code. Pursuant to a Performance Unit granted under
this Plan that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code, the maximum cash amount payable
in any calendar year to any Participant shall be a dollar amount not to exceed
two-tenths of one percent (0.2%) of the Company’s Net Income for that calendar
year.

 

5.   Participation. Participation in the Plan shall be limited to Employees of
the Company or an Affiliate selected by the Committee and to Directors. Options
intending to qualify as Incentive Stock Options may only be granted to employees
of the Company or any subsidiary within the meaning of the Code. Participation
is entirely at the discretion of the Committee, and is not automatically
continued after an initial period of participation.

 

6.   Performance Shares and Performance Units. An Award of Performance Shares or
Performance Units under the Plan shall entitle the Participant to future
payments or Shares or a combination thereof based upon the level of achievement
with respect to one or more pre-established performance criteria (including
Qualifying Performance Criteria) established for one or more Performance
Periods. The Performance Period over which Performance Shares or Performance
Units are earned shall not be less than one year nor more than five years as
specified by the Committee.



--------------------------------------------------------------------------------

  6.1   Amount of Award. The Committee shall establish a maximum amount of a
Participant’s Award, which amount shall be denominated in Shares in the case of
Performance Shares or in dollars in the case of Performance Units.

 

  6.2   Communication of Award. Each Award Agreement evidencing an Award of
Performance Shares or Performance Units shall contain provisions regarding
(i) the target and maximum amount payable to the Participant pursuant to the
Award, (ii) the performance criteria and level of achievement versus these
criteria that shall determine the amount of such payment, (iii) the Performance
Period over which performance shall be measured for determining the amount of
any payment, (iv) the timing of any payment earned based on performance,
(v) restrictions on the alienation or transfer of the Award prior to actual
payment, (vi) forfeiture provisions and (vii) such further terms and conditions,
in each case not inconsistent with this Plan, as may be determined from time to
time by the Committee.

 

  6.3   Performance Criteria. Performance criteria established by the Committee
shall relate to corporate, group, unit, individual or other performance, and may
be established in terms of earnings, growth in earnings, ratios of earnings to
equity or assets, or such other measures or standards determined by the
Committee; provided, however, that the performance criteria for any portion of
an Award of Performance Shares or Performance Units that is intended by the
Committee to satisfy the requirements for “performance-based compensation” under
Code Section 162(m) shall be a measure based on one or more Qualifying
Performance Criteria selected by the Committee and specified at the time the
Award is granted. Multiple performance criteria may be used and the components
of multiple performance criteria may be given the same or different weighting in
determining the amount of an Award earned, and may relate to absolute
performance or relative performance measured against other groups, units,
individuals or entities.

 

  6.4   Discretionary Adjustments. Notwithstanding satisfaction of any
performance criteria, the amount paid under an Award of Performance Shares or
Performance Units on account of either financial performance or individual
performance evaluations may be reduced by the Committee on the basis of such
further considerations as the Committee shall determine.

 

  6.5   Payment of Awards. Following the conclusion of each Performance Period,
the Committee shall determine the extent to which performance criteria have been
attained, and the satisfaction of any other terms and conditions with respect to
an Award relating to such Performance Period. The Committee shall determine
what, if any, payment is due with respect to an Award and whether such payment
shall be made in cash, Shares or a combination thereof. Payment shall be made on
such date(s) after the end of the applicable Performance Period as the Committee
establishes at the time the Award is granted in a single lump sum unless the
Committee provides otherwise, subject to such terms and conditions and in such
form as may be prescribed by the Committee. Unless the Committee provides
otherwise, the payment date so established by the Committee shall not be later
than March 1 of the year after the year in which the Performance Period ends.
Payment in Stock may be in Restricted Stock as determined by the Committee at
the time the Award is granted.

 

  6.6   Termination of Employment. Unless the Committee provides otherwise:

 

  (a)   Due to Death or Disability. If a Participant ceases to be an Employee
before the end of a Performance Period by reason of the Participant’s death or
permanent disability, the Performance Period for such Participant for the
purpose of determining the amount of Award payable shall end at the end of the
calendar quarter immediately preceding the date on which said Participant ceased
to be an Employee. The amount of an Award payable to a Participant (or the
Beneficiary of a deceased Participant) to whom the preceding sentence is
applicable shall be paid at the end of the Performance Period, and shall be that
fraction of the Award computed pursuant to the preceding sentence the numerator
of which is the number of calendar quarters during the Performance Period during
all of which said Participant was an Employee and the denominator of which is
the number of full calendar quarters in the Performance Period.

 

  (b)   Due to Reasons Other Than Death or Disability. Upon any other
termination of employment of a Participant during a Performance Period,
participation in the Plan shall cease and all outstanding Awards of Performance
Shares or Performance Units to such Participant shall be cancelled.

 

7.  

Restricted Stock Awards. An Award of Restricted Stock under the Plan shall
consist of Shares the grant, issuance, retention, vesting and/or transferability
of which are subject, during specified periods of time, to such conditions and



--------------------------------------------------------------------------------

  terms as the Committee deems appropriate. Awards of Restricted Stock granted
pursuant to the Plan need not be identical, but each grant of Restricted Stock
must contain and be subject to the terms and conditions set forth below.

 

  7.1   Award Agreement. Each Award of Restricted Stock shall be evidenced by an
Award Agreement. Each Award Agreement shall contain provisions regarding (i) the
number of Shares subject to the Award or a formula for determining such number,
(ii) the purchase price of the Shares, if any, and the means of payment,
(iii) such terms and conditions on the grant, issuance, vesting and/or
forfeiture of the Restricted Stock as may be determined from time to time by the
Committee, (iv) any restrictions on the transferability of the Award and
(v) such further terms and conditions, in each case not inconsistent with this
Plan, as may be determined from time to time by the Committee. Shares issued
under an Award of Restricted Stock may be issued in the name of the Participant
and held by the Participant or held by the Company, in each case as the
Committee may provide.

 

  7.2   Vesting and Lapse of Restrictions. The grant, issuance, retention,
vesting and/or settlement of Shares of Restricted Stock shall occur at such time
and in such installments as determined by the Committee or under criteria
established by the Committee. The Committee shall have the right to make the
timing of the grant and/or the issuance, ability to retain, vesting and/or
settlement of Shares of Restricted Stock subject to continued employment,
passage of time and/or such performance criteria as deemed appropriate by the
Committee; provided that except as set forth below, in no event shall the grant,
issuance, retention, vesting and/or settlement of Shares under an Award of
Restricted Stock that is based on performance criteria and the level of
achievement versus such criteria be subject to a Performance Period of less than
one year and no condition that is based solely upon continued employment or the
passage of time shall provide for vesting or settlement in full of an Award of
Restricted Stock over a Term of less than one year from the date the Award is
granted, in each case other than as a result of or upon the death, disability or
Retirement of the Participant or a change in control of the Company.
Notwithstanding anything herein to the contrary, the limitations contained in
the preceding sentence shall not apply to Restricted Stock that is granted in
lieu of salary, cash bonus or other cash compensation or to Substitute Awards,
in which case there may be no minimum Term. In addition, notwithstanding
anything herein to the contrary, the Committee may grant Awards of Restricted
Stock and Restricted Share Rights which fully vest prior to three years
(including without limitation, prior to one year in the case of Awards of
Restricted Stock or Restricted Share Rights whether or not subject to
performance criteria) from the date of grant (“Shorter Vesting Awards”) as
determined by the Committee and evidenced in an Award Agreement provided that
the aggregate number of Shares underlying all such Shorter Vesting Awards
granted on or after the Effective Date under the Plan shall not exceed 5% of the
aggregate number of Shares set forth in Section 4.1, as adjusted pursuant to
Section 25.

 

  7.3   Rights as a Stockholder. Unless the Committee provides otherwise, a
Participant shall have all voting, dividend, liquidation and other rights with
respect to Restricted Stock held by such Participant as if the Participant held
unrestricted Shares provided that the unvested portion of any award of
Restricted Stock shall be subject to any restrictions on transferability or
risks of forfeiture imposed pursuant to Sections 7.1, 7.2 and 7.4 and the
limitation on dividends set forth in this Section 7.3. Any dividends or
distributions paid with respect to shares of unvested Restricted Stock shall be
subject to the same restrictions and vesting schedule as the Shares to which
such dividends or distributions relate. Dividends or distributions may be
accumulated but shall not be paid with respect to unvested Restricted Stock
unless and until the vesting conditions are satisfied.

 

  7.4   Termination of Employment. Unless the Committee provides otherwise:

 

  (a)   Due to Death or Disability. If a Participant ceases to be an Employee
prior to the lapse of restrictions on Shares of Restricted Stock by reason of
the Participant’s death or permanent disability, all restrictions on Shares of
Restricted Stock held for the Participant’s benefit shall lapse in accordance
with the terms of the Award as determined by the Committee.

 

  (b)   Due to Reasons Other Than Death or Disability. If a Participant ceases
to be an Employee for any reason other than death or permanent disability, prior
to the lapse of restrictions, all Shares of Restricted Stock held for the
benefit of a Participant, all rights to receive dividends thereon and other
stockholder rights therewith shall immediately terminate without notice of any
kind and shall be forfeited by the Participant.



--------------------------------------------------------------------------------

  7.5   Other Restrictions. The Company may retain any Shares of Restricted
Stock in the Company’s possession or held in escrow by a designated employee or
agent of the Company or any Affiliate until any restrictions and/or conditions
applicable to Shares of Restricted Stock so retained have been satisfied or
lapsed. Any certificate issued in respect to an Award of Restricted Stock may,
at the election of the Committee, bear a legend considered appropriate by the
Committee.

 

8.   Stock Awards.

 

  8.1   Grant. A Participant may be granted one or more Stock Awards under the
Plan; provided that such Award to an Employee is granted in lieu of salary, cash
bonus or other cash compensation. Stock Awards shall be subject to such terms
and conditions, consistent with the other provisions of the Plan, as may be
determined by the Committee.

 

  8.2   Rights as a Stockholder. A Participant shall have all voting, dividend,
liquidation and other rights with respect to Shares issued to the Participant as
a Stock Award under this Section 8 upon the Participant becoming the holder of
record of the Shares granted pursuant to such Stock Award; provided that the
Committee may impose such restrictions on the assignment or transfer of Shares
awarded pursuant to a Stock Award as it considers appropriate.

 

9.   Restricted Share Rights. Restricted Share Rights are Awards denominated in
units under which the issuance of Shares is subject to such conditions and terms
as the Committee deems appropriate. Restricted Share Rights granted pursuant to
the Plan need not be identical, but each grant of Restricted Share Rights must
contain and be subject to the terms and conditions set forth below.

 

  9.1   Award Agreement. Each Award of Restricted Share Rights shall be
evidenced by an Award Agreement. Each Award Agreement shall contain provisions
regarding (i) the number of Restricted Share Rights subject to such Award or a
formula for determining such number, (ii) the purchase price of the Shares
subject to the Award, if any, and the means of payment, (iii) such terms and
conditions on the grant, issuance, vesting and/or forfeiture of the Restricted
Share Rights as may be determined from time to time by the Committee, (iv) any
restrictions on the transferability of the Award and (v) such further terms and
conditions in each case not inconsistent with this Plan as may be determined
from time to time by the Committee.

 

  9.2   Vesting and Lapse of Restrictions. The grant, issuance, retention,
vesting and/or settlement of Restricted Share Rights shall occur at such time
and in such installments as determined by the Committee or under criteria
established by the Committee. The Committee shall have the right to make the
timing of the grant and/or the issuance, ability to retain, vesting and/or
settlement of Restricted Share Rights subject to continued employment, passage
of time and/or such performance criteria as deemed appropriate by the Committee;
provided that except as set forth in the following sentences, in no event shall
the grant, issuance, retention, vesting and/or settlement of Shares under an
Award of Restricted Share Rights that is based on performance criteria and the
level of achievement versus such criteria be subject to a Performance Period of
less than one year, and no condition that is based solely upon continued
employment or the passage of time shall provide for vesting or settlement in
full of an Award of Restricted Share Rights over a Term of less than one year
from the date the Award is granted, in each case other than as a result of or
upon the death, disability or Retirement of the Participant or a change in
control of the Company. Notwithstanding anything herein to the contrary, the
limitations contained in the preceding sentence shall not apply to an Award of
Restricted Share Rights that is granted in lieu of salary, cash bonus or other
cash compensation or to Substitute Awards, in which case there may be no minimum
Term. In addition, notwithstanding anything to the contrary herein, the
Committee may grant Shorter Vesting Awards as determined by the Committee and
evidenced in an Award Agreement provided that the aggregate number of Shares
underlying all such Shorter Vesting Awards granted on or after the Effective
Date under the Plan shall not exceed 5% of the aggregate number of Shares set
forth in Section 4.1, as adjusted pursuant to Section 25. Notwithstanding
anything in this Section 9.2 to the contrary, settlement of Restricted Share
Rights shall be completed not later than March 1 of the year after the year in
which the vesting restrictions lapse on such Restricted Share Rights unless the
Committee provides otherwise.

 

  9.3  

Rights as a Stockholder. Participants shall have no voting rights with respect
to Shares underlying Restricted Share Rights unless and until such Shares are
reflected as issued and outstanding Shares on the Company’s stock ledger. Shares
underlying Restricted Share Rights shall be entitled to dividend equivalents
only to the extent provided by the Committee but shall not be paid with respect
to unvested Restricted Stock Rights



--------------------------------------------------------------------------------

  unless and until the vesting conditions are satisfied although they may be
accumulated until such time. Any dividend equivalents with respect to unvested
Restricted Share Rights shall be subject to the same restrictions and vesting
schedule as Restricted Share Rights to which such dividend equivalents relate.

 

  9.4   Termination of Employment. Unless the Committee provides otherwise:

 

  (a)   Due to Death or Disability. If a Participant ceases to be an Employee by
reason of the Participant’s death or permanent disability, all restrictions on
the Restricted Share Rights of the Participant shall lapse in accordance with
the terms of the Award as determined by the Committee.

 

  (b)   Due to Reasons Other Than Death or Disability. If a Participant ceases
to be an Employee for any reason other than death or permanent disability, all
Restricted Share Rights of the Participant and all rights to receive dividend
equivalents thereon shall immediately terminate without notice of any kind and
shall be forfeited by the Participant.

 

10.   Options. The Committee may grant an Option or provide for the grant of an
Option, either from time-to-time in the discretion of the Committee or
automatically upon the occurrence of specified events, including, without
limitation, the achievement of performance criteria (which may include
Qualifying Performance Criteria). Except to the extent provided herein, no
Participant (or Beneficiary of a deceased Participant) shall have any rights as
a stockholder with respect to any Shares subject to an Option granted hereunder
until said Shares have been issued. Options granted pursuant to the Plan need
not be identical, but each Option must contain and be subject to the terms and
conditions set forth below.

 

  10.1   Type of Option; Number of Shares. Each Option shall be evidenced by an
Award Agreement identifying the Option represented thereby as an Incentive Stock
Option or Non-Qualified Stock Option, as the case may be, and the number of
Shares to which the Option applies.

 

  10.2   Exercise Price. The exercise price under each Option shall be
established by the Committee and shall not be less than the Fair Market Value of
the Shares subject to the Option on the date of grant; provided, however, that
the exercise price per Share with respect to an Option that is granted in
connection with a merger or other acquisition as a Substitute Award for options
held by optionees of the acquired entity may be less than 100% of the Fair
Market Value on the date such Option is granted. The terms and conditions of any
Substitute Award are intended to meet all requirements necessary to prevent such
Substitute Awards from being treated as the grant of a new stock right or a
change in the form of payment within the meaning of the final regulations under
Code §409A.

 

  10.3   Exercisability. The Committee shall have the right to make the timing
of the ability to exercise any Option subject to continued employment, the
passage of time and/or such performance requirements as deemed appropriate by
the Committee, provided that in no event shall any Option awarded to a
Participant provide for full vesting in a period of less than one year, other
than as a result of or upon the death, disability or Retirement of the
Participant or a change in control of the Company.

 

  10.4   Exercise Term. Each Option shall have a Term established by the
Committee, provided that no Option shall be exercisable after ten years from the
date of grant.

 

  10.5   Payment for Shares. The exercise price of the Shares with respect to
which an Option is exercised shall be payable at the time of exercise in
accordance with procedures established by the Company. The exercise price of any
Option may be paid in cash or, to the extent allowed by the Committee, an
irrevocable commitment by a broker to pay over such amount from a sale of the
Shares issuable under an Option, the delivery (either physically or by
attestation) of previously-owned Shares, or a combination thereof or any other
method approved by the Committee.

 

  10.6   No Repricing. Other than in connection with a change in the Company’s
capitalization or other transaction (as described in Section 25), an Option may
not be repriced without stockholder approval (including canceling previously
awarded Options and regranting them with a lower exercise price, canceling
outstanding Options with an exercise price less than Fair Market Value in
exchange for cash or taking any other action with respect to an Option that
would be treated as a repricing under the rules and regulations of the principal
securities exchange on which the Shares are traded).

 

  10.7  

Incentive Stock Options. In the case of an Incentive Stock Option, each Option
shall be subject to any terms, conditions and provisions as the Committee
determines necessary or desirable in order to qualify the Option



--------------------------------------------------------------------------------

  as an Incentive Stock Option. Notwithstanding anything to the contrary in this
Section 10, in the case of an Incentive Stock Option (a) if the Participant owns
stock possessing more than 10 percent of the combined voting power of all
classes of stock of the Company (a “10% Stockholder”), the exercise price of
such Option must be at least 110 percent of the Fair Market Value of the common
stock of the Company on the date of grant, and the Option must expire within a
period of not more than five years from the date of grant, (b) termination of
employment will be deemed to occur when the person to whom an Award was granted
ceases to be an employee (as determined in accordance with Section 3401(c) of
the Code and the regulations promulgated thereunder) of the Company and its
subsidiaries and (c) the number of Shares that may be issued upon exercise of
Incentive Stock Options shall not exceed the aggregate Share number stated in
Section 4.1 (including adjustment as provided in Section 25). Notwithstanding
anything in this Section 10 to the contrary, Options designated as Incentive
Stock Options shall not be eligible for treatment under the Code as Incentive
Stock Options (and shall be deemed Non-Qualified Stock Options) to the extent
that either (i) the aggregate Fair Market Value of Shares (determined as of the
time of grant) with respect to which such Options are exercisable for the first
time by the Participant during any calendar year (under all plans of the Company
and any Affiliate) exceeds $100,000, taking Options into account in the order in
which they were granted, and (ii) such Options otherwise remain exercisable but
are not exercised within three months of termination of employment (or such
other period of time provided in Section 422 of the Code).

 

  10.8   Termination of Employment.

 

  (a)   Due to Death, Disability, or Retirement. If a Participant ceases to be
an Employee by reason of the Participant’s death, permanent disability or
Retirement, each outstanding Option shall become exercisable to the extent and
for such period or periods determined by the Committee but not beyond the
expiration date of said Option. If a Participant dies before exercising all
outstanding Options, the outstanding Options shall be exercisable by the
Participant’s Beneficiary.

 

  (b)   Other Than Death, Disability, or Retirement. Unless the Committee
provides otherwise, in the event a Participant ceases to be an Employee for any
reason other than the Participant’s death, permanent disability or Retirement,
all rights of the Participant under this Plan shall immediately terminate
without notice of any kind except for any post-employment exercise period set
forth in the Award Agreement with respect to the vested portion of an Option.

 

11.   Stock Appreciation Rights.

 

  11.1   General. An Award of a Stock Appreciation Right shall entitle the
Participant, subject to terms and conditions determined by the Committee, to
receive upon exercise of the right an amount equal to or otherwise based on the
excess of (a) the Fair Market Value of a Share at the time of exercise over
(b) the exercise price of the right, as established by the Committee on the date
the award is granted. Stock Appreciation Rights may be granted to Participants
from time to time either in tandem with, or as a component of, an Option granted
under Section 10, other Awards granted under the Plan or Options granted under
any other Company equity compensation plan (“tandem SARs”) or without reference
to other Awards or Options (“freestanding SARs”). Any Stock Appreciation Right
granted in tandem with an Option may be granted at the same time such Option is
granted or at any time thereafter before exercise or expiration of such Option.
The Committee may provide that the exercise of a tandem SAR will be in lieu of
the exercise of the Option or Award in connection with which the tandem SAR was
granted. A Stock Appreciation Right may not be exercised at any time when the
per Share Fair Market Value of the Shares to which it relates does not exceed
the exercise price of the Option associated with those Shares. The provisions of
Stock Appreciation Rights need not be the same with respect to each grant or
each recipient. All freestanding SARs shall be granted subject to the same terms
and conditions applicable to Options as set forth in Section 10, and all tandem
SARs shall have the same vesting, exercisability, forfeiture and termination
provisions as such Award or Option to which they relate. Subject to the
foregoing sentence and the terms of the Plan, the Committee may impose such
other conditions or restrictions on any Stock Appreciation Right as it shall
deem appropriate.

 

  11.2  

Exercise Price. The per Share price for exercise of Stock Appreciation Rights
shall be determined by the Committee, but shall be a price that is equal to or
greater than 100% of the Fair Market Value of the Shares subject to the Award on
the date of grant; provided, however, that the per Share exercise price with
respect to a Stock Appreciation Right that is granted in connection with a
merger or other acquisition as a Substitute Award for stock appreciation rights
held by awardees of the acquired entity may be less than 100% of the Fair Market
Value on the date such Award is granted. The terms and conditions of any
Substitute Award are



--------------------------------------------------------------------------------

  intended to meet all requirements necessary to prevent such Substitute Awards
from being treated as the grant of a new stock right or a change in the form of
payment within the meaning of the final regulations under Code §409A.

 

  11.3   No Repricing. Other than in connection with a change in the Company’s
capitalization or other transaction (as described in Section 25), a Stock
Appreciation Right may not be repriced without stockholder approval (including
canceling previously awarded Stock Appreciation Rights and regranting them with
a lower exercise price, canceling outstanding Stock Appreciation Rights with an
exercise price less than Fair Market Value in exchange for cash or taking any
other action with respect to a Stock Appreciation Right that would be treated as
a repricing under the rules and regulations of the principal securities exchange
on which the Shares are traded).

 

  11.4   Termination of Employment.

 

  (a)   Due to Death, Disability, or Retirement

 

  (i)   If a Participant ceases to be an Employee by reason of the Participant’s
death, permanent disability or Retirement, each outstanding freestanding SAR
shall become exercisable to the extent and for such period or periods determined
by the Committee but not beyond the expiration date of said Stock Appreciation
Right.

 

  (ii)   If a Participant ceases to be an Employee by reason of the
Participant’s death, permanent disability or Retirement, each outstanding tandem
SAR shall become exercisable to the extent and for such period or periods
determined by the Committee but not beyond the expiration date of said Stock
Appreciation Right. If a Participant dies before exercising all tandem SARs, the
outstanding tandem SARs shall be exercisable by the Participant’s Beneficiary.

 

  (b)   Other Than Death, Disability, or Retirement. Unless the Committee
provides otherwise, in the event a Participant ceases to be an Employee for any
reason other than the Employee’s death, permanent disability or Retirement, all
rights of the Participant under this Plan shall immediately terminate without
notice of any kind.

 

  11.5   Payment. Upon exercise of a Stock Appreciation Right, payment shall be
made in the form of cash, Shares or a combination thereof as determined by the
Committee at the time the Award is granted. However, notwithstanding any other
provisions of this Plan, in no event may the payment (whether in cash or Shares)
upon exercise of a Stock Appreciation Right exceed an amount equal to 100% of
the Fair Market Value of the Shares subject to the Stock Appreciation Right at
the time of grant.

 

12.   Director Awards. The Committee shall determine all Awards to Directors.
The terms and conditions of any grant to any such Director may be set forth in
an Award Agreement. Directors may only be granted Awards under the Plan in
accordance with this Section 12 and such Awards shall not be subject to
management’s discretion. From time to time, the Committee shall set the
amount(s) and type(s) of Awards that shall be granted to all Directors on a
periodic, nondiscriminatory basis, as well as any additional Award(s) to be
granted, also on a periodic, nondiscriminatory basis, based on one or more of
the following: service of a Director as the chair of a committee of the Board,
service of a Director as Chairman of the Board or Lead Director, the number or
type of committees of the Board on which a Director serves or the first
selection or appointment of an individual to the Board as a Director. Subject to
the limits set forth in Section 4.1 and the foregoing, the Committee shall
pursuant to the Plan grant such Awards to Directors, as it shall from time to
time determine. If a Director subsequently becomes an Employee, the service
requirement of the Award can be satisfied by such subsequent employment and the
Award shall not terminate solely because of the change in status.

 

13.  

Nontransferability of Rights. Unless the Committee provides otherwise with
respect to transfers to a Participant’s family members or to trusts or
partnerships for the benefit of a Participant or the Participant’s family
members, (i) no rights under any Award will be assignable or transferable and no
Participant or Beneficiary will have any power to anticipate, alienate, dispose
of, pledge or encumber any rights under any Award, and (ii) the rights and the
benefits of any Award may be exercised and received during the lifetime of the
Participant only by the Participant or by the Participant’s legal
representative. The Participant may, by completing and executing a beneficiary
designation in the form prescribed by the Company, which is delivered to and
accepted by the Company, designate a beneficiary to receive any payment and/or
exercise any rights with respect to outstanding Awards upon the Participant’s
death to



--------------------------------------------------------------------------------

  the extent such designations are permitted and enforceable under applicable
law as determined by the Company. If at the time of the Participant’s death
there is not on file a fully effective designation of beneficiary, or if the
designated beneficiary did not survive the Participant, the person or persons
surviving at the time of the Participant’s death in the first of the following
classes of beneficiaries in which there is a survivor, shall have the right to
receive any payment and/or exercise any rights with respect to outstanding
Awards, share and share alike:

 

  (a)   The Participant’s spouse or domestic partner.

 

  (b)   The Participant’s biological and adopted children, except that if any of
his or her children predecease the Participant but leave descendants surviving
the Participant, such descendants shall take by right of representation the
share their parent would have taken if living.

 

  (c)   The Participant’s parents.

 

  (d)   The Participant’s brothers and sisters.

 

  (e)   The Participant’s estate.

If a beneficiary survives the Participant but dies before receiving any payment
and/or exercising any rights with respect to outstanding Awards (or the
beneficiary’s share of any payment and/or rights in case of more than one
beneficiary), that beneficiary’s share of any payment and/or rights with respect
to outstanding Awards will be payable to or exercisable by the beneficiary’s
estate.

For all purposes under this Plan, the following terms have the meanings assigned
to them below:

 

  (1)   The term “spouse” means a person to whom the Participant is legally
married at the relevant time under the laws of any U.S. or foreign jurisdiction
having the legal authority to sanction marriages, including the common-law
spouse of a Participant in a legally recognized common-law marriage. The term
“spouse” does not include an individual who has entered into a registered
domestic partnership, civil union or other similar formal relationship with a
Participant recognized under the law of any U.S. or foreign jurisdiction that is
not denominated as a marriage under the laws of that U.S. or foreign
jurisdiction. Notwithstanding any provision of this Plan to the contrary, this
provision shall be construed in accordance with Federal law.

 

  (2)   The term “domestic partner” means a person who is not the spouse of the
Participant as defined in subsection (1) of this section, but who at the
relevant time is the Participant’s significant other (together referred to as
“partners”) with whom the Participant lives and shares financial responsibility.
A domestic partner may be the same gender as the Participant or of opposite
gender. A person will be considered a domestic partner of the Participant if the
person and the Participant are joined in a civil union (or other similar formal
relationship) that is recognized as creating some or all of the rights of
marriage under the laws of the state or country in which the union was created,
but which is not denominated or recognized as marriage under the laws of that
state or country. A person will be considered a domestic partner of the
Participant if the Participant or other person can provide a domestic
partnership certificate to the Plan Administrator from a city, county, state or
country which offers the ability to register a domestic partnership. A person
who is not joined in civil union (or similar formal relationship) and is not
registered in a domestic partnership with the Participant will not be considered
a domestic partner unless the Participant and/or domestic partner provide
sufficient evidence to the Plan Administrator that all of the following
requirements are satisfied:

 

  (a)   The partners have shared a single, intimate, and committed relationship
of mutual caring for at least six months and intend to remain in the
relationship indefinitely.

 

  (b)   The partners reside together in the same residence and have lived in a
spouse-like relationship for at least six months.

 

  (c)   The partners are not related by blood or a degree of closeness which
would prohibit marriage under the law of the state in which they reside.

 

  (d)   Neither partner is married to another person under federal, state, or
common law, and neither has another domestic partner or is a member of another
domestic partnership.

 

  (e)   Each partner is mentally competent to consent or contract.

 

  (f)   Both partners are at least 18 years of age.



--------------------------------------------------------------------------------

  (g)   The partners are financially interdependent, are jointly responsible for
each other’s basic living expenses, and are able to provide documents proving at
least three of the following situations to demonstrate such financial
interdependence:

 

  (i)   Joint ownership of real property or a common leasehold interest in real
property.

 

  (ii)   Common ownership of an automobile.

 

  (iii)   Joint bank or credit accounts.

 

  (iv)   A will which designates the other as primary beneficiary.

 

  (v)   A beneficiary designation form for a retirement plan or life insurance
policy signed and completed to the effect that one partner is a beneficiary of
the other.

 

  (vi)   Designation of one partner as holding power of attorney for health care
decisions for the other.

 

14.   Termination of Employment.

 

  14.1   Transfers of employment between the Company and an Affiliate, or
between Affiliates, will not constitute termination of employment for purposes
of any Award.

 

  14.2   The Committee may specify whether any authorized leave of absence or
absence for military or government service or for any other reasons will
constitute a termination of employment for purposes of the Award and the Plan.

 

  14.3   Notwithstanding anything in this Section 14 to the contrary, if any
portion of an Award that is subject to Code §409A may be distributed upon the
event of a Participant’s termination of employment (including but not limited to
a termination of employment that qualifies as a Retirement), the Participant
will be deemed to have a termination of employment with respect to such portion
of the Award if and only if the Participant has a “separation from service”
within the meaning of Treas. Reg. §1.409A-1(h).

 

15.   Qualifying Performance-Based Compensation.

 

  15.1   General. The Committee may specify that all or a portion of any Award
is intended to satisfy the requirements for “performance-based compensation”
under Section 162(m) of the Code; provided that the performance criteria for any
portion of an Award that is intended by the Committee to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Code shall be a measure based on one or more Qualifying Performance Criteria,
and for Performance-Based Compensation Policy Awards shall be a measure based on
one or more performance goals specified under Section 16.4 below, selected by
the Committee and specified at the time such Award is granted. The Committee
shall certify the extent to which any Qualifying Performance Criteria or
performance goal specified under Section 16.4 below has been satisfied, and the
amount payable as a result thereof, prior to payment, settlement or vesting of
any Award that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code. Notwithstanding satisfaction of
any performance criteria, the number of Shares issued or the amount paid under
an Award may be reduced by the Committee on the basis of such further
considerations as the Committee shall determine.

 

  15.2   Qualifying Performance Criteria. For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, either individually, alternatively or in any combination,
applied to either the Company as a whole or to a business unit or Affiliate,
either individually, alternatively or in any combination, and measured either
annually or cumulatively over a period of years, on an absolute basis or
relative to a pre-established target, to previous years’ results or to a
designated comparison group, in each case as specified by the Committee, with
such adjustments determined appropriate by the Committee to the extent
consistent with Section 162(m) of the Code including, without limitation, to
reflect extraordinary, unusual or infrequently occurring events, transactions or
other items; acquired, discontinued or disposed operations; effects of changes
in accounting principles, tax or other laws or requirements; regulatory capital
requirements; or similar events or circumstances: (a) Earnings Per Share;
(b) Business Unit Net Earnings; (c) Return on Realized Common Equity; (d) total
stockholder return; (e) return on assets; (f) return on equity; or (g) capital
ratios (including, but not limited to, tier 1 and Basel capital ratios).



--------------------------------------------------------------------------------

16.   Performance-Based Compensation Policy.

 

  16.1   General. It is the intention of the Committee that Performance-Based
Compensation Policy Awards pursuant to this Section 16 may apply to each Covered
Executive Officer (as defined below).

 

  16.2   Covered Executive Officers. This Policy may apply to any individual (a
“Covered Executive Officer”) who on the last day of the taxable year is (a) the
principal executive officer of the Company or is acting in such capacity, (b) an
executive officer and whose name and total compensation for the taxable year is
required to be disclosed in the Company’s proxy statement delivered to
stockholders pursuant to Section 14(a) of the Securities Exchange Act of 1934
(the “Exchange Act”) by reason of the individual being among the Company’s three
highest compensated executive officers for the taxable year (other than by
reason of being the principal executive officer or principal financial officer),
(c) an executive officer and whose name and total compensation for the taxable
year is included in the Summary Compensation Table for the taxable year included
in the Company’s proxy statement delivered to stockholders pursuant to
Section 14(a) of the Exchange Act or (d) any other individual determined on or
before the latest date permitted under Section 162(m) of the Code by the
Committee to be eligible for a Performance-Based Compensation Policy Award under
this Section 16. Whether an individual is the principal executive officer or
among the three highest compensated executive officers other than the principal
executive officer or principal financial officer shall be determined pursuant to
the executive compensation disclosure rules under the Exchange Act. To the
extent “covered employee” under Section 162(m) of the Code (including, without
limitation, by subsequent interpretation or amendment) includes additional
individuals with respect to the Company, such additional individuals shall also
be Covered Executive Officers for purposes of this Policy.

 

  16.3   Performance-Based Compensation Policy Award/Establishment of
Performance Goals. A Performance-Based Compensation Policy Award to a Covered
Executive Officer may be paid in the form of cash, Shares, Restricted Share
Rights, or Restricted Stock, or any combination thereof. Payment of a
Performance-Based Compensation Policy Award to a Covered Executive Officer will
be contingent upon the attainment of one or more performance goals for the
Performance Period established for such Covered Executive Officer by the
Committee as provided herein. The Committee shall retain the discretion to
reduce the Performance-Based Compensation Policy Award payable to a Covered
Executive Officer, notwithstanding attainment of any performance goal. The
Performance-Based Compensation Policy Award determined and approved by the
Committee to be payable to the principal executive officer of the Company shall
be submitted to the Board of Directors for ratification.

 

  16.4   Performance Goals. The Committee shall establish in writing one or more
performance goals to be attained for a Performance Period for each Covered
Executive Officer on or before the latest date permitted under Section 162(m) of
the Code. Performance goals shall mean any one or more of the following
performance goals, either individually, alternatively or in combination, applied
to either the Company as a whole or to a business unit or Affiliate, either
individually, alternatively or in any combination, and measured either annually
or cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to previous years’ results or to a designated comparison
group, in each case as specified by the Committee, with such adjustments
determined appropriate by the Committee to the extent consistent with
Section 162(m) of the Code including, without limitation, to reflect
extraordinary, unusual or infrequently occurring events, transactions or other
items; acquired, discontinued or disposed operations; effects of changes in
accounting principles, tax or other laws or requirements; regulatory capital
requirements; or similar events or circumstances: (a) Earnings Per Share;
(b) Business Unit Net Earnings; (c) Return on Realized Common Equity; (d) total
stockholder return; (e) return on assets; (f) return on equity; or (g) capital
ratios (including, but not limited to, tier 1 and Basel capital ratios).

 

         The maximum amount of a Performance-Based Compensation Policy Cash
Award payable in any calendar year to any Covered Executive Officer shall be a
dollar amount not to exceed two-tenths of one percent (0.2%) of the Company’s
Net Income.

 

17.   Effective Date of the Plan.

 

  17.1  

Effective Date. The Plan was originally effective as of September 25, 1984 upon
the approval and ratification of the Plan by the affirmative vote of the holders
of a majority of the outstanding Shares of Stock present or represented and
entitled to vote in person or by proxy at a meeting of the stockholders of the
Company. This amendment and restatement of the Plan has been approved by the
Board, but it will only become effective



--------------------------------------------------------------------------------

  (the “Effective Date”) when it is approved by the Company’s stockholders at
the annual meeting of the Company’s stockholders on April 23, 2019 or any
adjournment thereof (the “2019 Annual Meeting”). If this amendment and
restatement is not approved by the affirmative vote of the holders of a majority
of the outstanding Shares of the Company present, or represented by proxy, and
entitled to vote thereon, at the 2019 Annual Meeting in accordance with the laws
of the State of Delaware and other applicable requirements, this amendment and
restatement shall be void and the terms of the Plan prior to this amendment and
restatement shall instead govern. This amendment and restatement of the Plan
which has been approved by the Board subject to the approval of stockholders at
the annual meeting of stockholders scheduled for April 23, 2019 shall not apply
(and instead the terms of the Plan existing immediately prior to the amendment
and restatement that would be deemed a “material modification” of such Award
within the meaning of Section 409A of the Code shall apply) to Awards under the
Plan that were both outstanding and vested as of December 31, 2004 if and to the
extent that the application of the April 26, 2005 amendment and restatement or
any subsequent amendment or amendment and restatement would be deemed a
“material modification” of such Awards within the meaning of Section 409A of the
Code.

 

  17.2   Duration of the Plan. The Plan shall remain available for the grant of
Awards until the tenth (10th) anniversary of the Effective Date. Notwithstanding
the foregoing, the Plan may be terminated at such earlier time as the Board may
determine. Termination of the Plan will not affect the rights and obligations of
the Participants and the Company arising under Awards theretofore granted and
then in effect.

 

18.   Right to Terminate Employment or Service. Nothing in the Plan shall confer
upon any Participant the right to continue in the employment or service of the
Company or any Affiliate or affect any right which the Company or any Affiliate
may have to terminate employment of the Participant.

 

19.   Compliance With Laws; Listing and Registration of Shares. All Awards
granted under the Plan (and all issuances of Shares or other securities or cash
under the Plan) shall be subject to all applicable laws, rules, regulations and
orders, including compliance with the requirements of 12 C.F.R. Part 359 and
orders issued under 12 U.S.C § 1818(b), and to the requirement that if at any
time the Committee shall determine that the listing, registration or
qualification of the Shares covered thereby upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the grant of such Award or the issue or purchase of Shares thereunder,
such Award may not be exercised in whole or in part, or the restrictions on such
Award shall not lapse, unless and until such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee. If the exercise of an Option
would be prohibited solely because the issuance of Shares would violate the
registration requirements of the Securities Act of 1933, as amended, the Option
shall remain exercisable until the earlier of (i) the expiration of its Term
(without regard to any shortening of the Term because of termination of
employment or service) and (ii) the expiration of a period of three months after
the Participant’s termination of employment or service during which the exercise
of the Option would not be in violation of the Securities Act of 1933, as
amended.

Without amending the Plan, the Committee may grant Awards to Employees and
Directors who are foreign nationals on such terms and conditions different from
those specified in this Plan as may, in the judgment of the Committee, be
necessary or desirable to foster and promote achievement of the purposes of this
Plan and shall have the authority to adopt such modifications, procedures,
subplans and the like as may be necessary or desirable to comply with provisions
of the laws or regulations of other countries or jurisdictions in which the
Company or any Affiliate may operate or have Employees to ensure the viability
of the benefits from Awards granted to Participants employed in such countries
or jurisdictions, meet the requirements that permit this Plan to operate in a
qualified or tax-efficient manner, comply with applicable foreign laws or
regulations and meet the objectives of this Plan.

 

20.  

Conditions and Restrictions Upon Securities Subject to Awards. The Committee may
provide that the Shares issued upon exercise of an Option or Stock Appreciation
Right or otherwise subject to or issued under an Award shall be subject to such
further agreements, restrictions, conditions or limitations as the Committee in
its discretion may specify prior to the exercise of such Option or Stock
Appreciation Right or the grant, vesting or settlement of such Award, including
without limitation, conditions on vesting or transferability, forfeiture or
repurchase provisions and method of payment for the Shares issued upon exercise,
vesting or settlement of such Award (including the actual or constructive
surrender of Shares already owned by the Participant) or payment of taxes
arising in connection with an Award. Without limiting the foregoing, such
restrictions may address the timing and manner of any resales by the Participant
or other subsequent transfers by the Participant of any Shares issued under an
Award, including without



--------------------------------------------------------------------------------

  limitation (a) restrictions under an insider trading policy or pursuant to
applicable law, (b) restrictions designed to delay and/or coordinate the timing
and manner of sales by Participant and holders of other Company equity
compensation arrangements, and (c) restrictions as to the use of a specified
brokerage firm for such resales or other transfers.

 

21.   Recoupment of Awards. All Awards (including Awards that have vested in
accordance with the Award Agreement) shall be subject to the terms and
conditions, if applicable, of any recoupment policy adopted by the Company from
time to time or recoupment requirement imposed under applicable laws, rules or
regulations or any applicable securities exchange listing standards.

 

22.   Withholding Taxes. The Company or an Affiliate shall be entitled to:
(a) withhold and deduct from future wages of a Participant (or from other
amounts that may be due and owing to a Participant from the Company or an
Affiliate), including all payments under this Plan, or make other arrangements
for the collection of (including through the sale of Shares otherwise issuable
pursuant to the applicable Award), all legally required amounts necessary to
satisfy any and all federal, state, local and foreign withholding and
employment-related tax requirements attributable to an Award, including, without
limitation, the grant, exercise or vesting of, or payment of dividends with
respect to, an Award or a disqualifying disposition of Shares received upon
exercise of an Incentive Stock Option; or (b) require a Participant promptly to
remit the amount of such withholding to the Company before taking any action
with respect to an Award. To the extent specified by the Committee, withholding
may be satisfied by withholding Shares to be received upon exercise or vesting
of an Award or by delivery to the Company of previously owned Shares. In
addition, the Company may reasonably delay the issuance or delivery of Shares
pursuant to an Award as it determines appropriate to address tax withholding and
other administrative matters.

 

23.   No Liability of Company. The Company and any Affiliate which is in
existence or hereafter comes into existence shall not be liable to a
Participant, Beneficiary or any other person as to: (a) the non-issuance or sale
of Shares as to which the Company has been unable to obtain, from any regulatory
body having jurisdiction over the matter, the authority deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any Shares hereunder;
(b) any tax consequence to any Participant, Beneficiary or other person
including, without limitation, due to the receipt, vesting, exercise or
settlement of any Award granted hereunder; or (c) any provision of law or legal
restriction that prohibits or restricts the transfer of Shares issued pursuant
to any Award.

 

24.   Amendment, Modification and Termination of the Plan. The Board, the Human
Resources Committee of the Board or the Governance and Nominating Committee of
the Board may at any time terminate, suspend or modify the Plan, except that the
Board or Committee will not, without authorization of the stockholders of the
Company, effect any change (other than through adjustment for changes in
capitalization as provided in Section 25) which will reduce the exercise price
of, or reprice, outstanding Options or Stock Appreciation Rights as set forth in
Section 10.6 or Section 11.3 or otherwise amend the Plan in any manner requiring
stockholder approval by law or under the New York Stock Exchange listing
requirements.

No termination, suspension, or modification of the Plan will adversely affect in
any material manner any right acquired by any Participant or any Beneficiary
under an Award granted before the date of termination, suspension, or
modification, unless otherwise agreed to by the Participant; but it will be
conclusively presumed that any adjustment for changes in capitalization provided
for in Section 25 does not adversely affect any right.

 

25.   Adjustments.

 

  (a)   In the event that the number of Shares shall be increased or decreased
through a reorganization, reclassification, combination of shares, stock split,
reverse stock split, spin-off or stock dividend, then each Share that has been
authorized for issuance under the Plan, whether such Share is then currently
subject to or may become subject to an Award under the Plan, as well as the per
share limits set forth in Section 4, shall be adjusted by the Committee to
reflect such increase or decrease, as it determines appropriate, in its sole
discretion. The terms of any outstanding Award shall also be adjusted by the
Committee as to price, number of Shares subject to such Award and other terms to
reflect the foregoing events or similar transactions as the Committee determines
appropriate, in its sole discretion.

 

  (b)  

In the event there shall be any other change in the number or kind of
outstanding Shares, or any stock or other securities into which such Shares
shall have been changed, or for which it shall have been exchanged, whether by
reason of a merger, consolidation or otherwise, then the Committee shall, in its
sole discretion, determine the appropriate adjustment, if any, to be effected
and effect such adjustment. In addition, in the event of such change described
in the preceding sentence or such other change



--------------------------------------------------------------------------------

  determined by the Committee, in its sole discretion, to be a change in control
for purposes of the Plan, the Committee existing prior to such change may
accelerate the time or times at which any Award may be exercised and may provide
for cancellation of such accelerated Awards that are not exercised within a time
prescribed by the Committee in its sole discretion. Subject to Section 27, in
the event of any change described in this paragraph, the Committee existing
prior to such change, in its sole discretion, may provide that any Award shall
terminate and an equitable cash amount as determined by the Committee in its
sole discretion be paid. Without limitation on the foregoing, an amount equal to
the excess (if there is an excess and zero if there is no excess) by which the
Fair Market Value of the Shares subject to the Option exceeds the aggregate
exercise price with respect to such Option shall constitute an equitable cash
amount.

 

  (c)   No right to purchase fractional Shares shall result from any adjustment
in Awards pursuant to this Section 25. In case of any such adjustment, the
Shares subject to the Award shall be rounded down to the nearest whole Share.
Notice of any adjustment shall be given by the Company to each Participant,
which shall have been so adjusted and such adjustment (whether or not notice is
given) shall be effective and binding for all purposes of the Plan.

 

  (d)   Any adjustment to Options or Stock Appreciation Rights made pursuant to
this Section 25 is intended to satisfy all requirements necessary to prevent the
adjusted Awards from being treated as the grant of a new stock right or a change
in the form of payment within the meaning of the final regulations under Code
§409A.

 

  (e)   Subject to Section 27 and with respect to Awards intended to be
“performance-based compensation” under Section 162(m) of the Code, to the extent
such adjustments are not intended to affect the status of any Award, the
Committee may make adjustments in the terms and conditions of, and the criteria
included in, Awards in recognition of unusual or infrequently occurring events
affecting the Company, any Affiliate, or the financial statements of the Company
or any Affiliate, or of changes in applicable laws, regulations, or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits to be made available under the Plan.

 

26.   Severability. If any provision of this Plan is determined to be illegal or
invalid (in whole or in part) for any reason, or if the Plan Administrator
cannot reasonably interpret any provision so as to avoid violation of Code §409A
or constructive receipt of compensation under this Plan before the actual
receipt of such compensation, this Plan shall be construed and enforced as if
the provision had not been included.

 

27.   Interpretation. This Plan, as amended, is intended to satisfy the
requirements of Code §409A and applicable guidance thereunder with respect to
compensation payable pursuant to this Plan that was not outstanding and vested
prior to January 1, 2005. It is not intended to materially modify the terms and
conditions applicable to any other amounts payable pursuant to this Plan. This
Plan shall be construed and administered accordingly. Therefore, to the extent
an Award is subject to Code §409A, discretion otherwise permitted under the Plan
is not intended to be exercised with respect to such Award in a manner which
will violate the requirements of Code §409A. In addition, to the extent an Award
is subject to Code §409A and payment or distribution is provided for upon
termination or cessation of employment or a comparable event, such event shall
be interpreted consistent with the definition of “separation from service”
within the meaning of Treas. Reg. §1.409A-1(h).

Notwithstanding anything in this Plan to the contrary, to the extent required by
Code §409A, payment of the portion of any Award that is subject to Code §409A
shall not be accelerated pursuant to Section 25 unless the event also qualifies
as a change in the ownership or effective control of the Company, or in the
ownership of a substantial portion of the assets of the Company, within the
meaning of Treas. Reg. §1.409A-3(i)(5) (a “qualifying event”). In the event
payment of Shares attributable to Restricted Share Rights is accelerated
pursuant to Section 25 because of a qualifying event or a qualifying event and
termination of employment, such payment shall be made 30 days after the
qualifying event or termination of employment, respectively.

To the extent required by Code §409A, the portion of any Restricted Share Right,
Performance Share or Performance Unit Award that is subject to Code §409A and
becomes payable to an Employee pursuant to a termination of employment shall be
paid six months after the date of such termination of employment if the Employee
is a Specified Employee.



--------------------------------------------------------------------------------

Notwithstanding any other provision in the Plan, the Plan is not intended to
modify in any material respect any Award pursuant to a written binding contract
in effect on November 2, 2017 that is intended to be “performance-based
compensation” under Section 162(m) of the Code.

 

28.   No Representation Made Regarding Code §409A Compliance. Notwithstanding
any other provision in the Plan, the Company makes no representations that the
Awards granted under the Plan shall be exempt from or comply with Code §409A and
makes no undertaking to preclude Code §409A from applying to Awards granted
under the Plan.

 

29.   Governing Law. This Plan, all Awards granted hereunder and all
determinations made and actions taken pursuant hereto, to the extent not
otherwise governed by the laws of the United States, shall be governed by the
laws of the State of Delaware without giving effect to principles of conflicts
of law.